Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 1 of 9 Page|D 1

UNITED srATEs DISTRICT coURT
MIDDLE DISTRICT or FLoRrDA

 

TAMPA DIvIsIoN wl 'YC`:=’ l 3 Pi'l 3¢ 132

PATRICIA KENNEDY, Individually, *’~'- ~ iii r"j._,~\:". 1559 15 U`mi

Plaintiff, '
v. case No. '3».\% w 'L>s’\'<¢> T L3 C\’T
AvRoRA REALTY, LLC., z
dba sIEsTA HERON sUITEs & vILLAs,

Defendant. ;

/
coMPLAINT

(Injunctive Relief Demanded)

Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other
individuals similarly situated, (sometimes referred to as “Plaintift”), hereby sues the Defendant,
AVRORA REALTY, LLC, (sometimes referred to as “Defendant”), for Injunctive Relief, and
attomey’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42
U.S.C. § 12181 et seq. (“ADA”).

1. Plaintiff is a resident of Broward County and Polk County, Florida, is sui juris, and
qualities as an individual with disabilities as defined by the ADA. Plaintiff is unable
to engage in the maj or life activity of walking more than a few steps without assistive
devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or
other support and has limited use of her hands. She is unable to tightly grasp, pinch
and twist of the wrist to operate. When ambulating beyond the comfort of her own
home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

handicap parking spaces located closes to the entrances of a facility. The handicap

o'??<
gqv

/<'QP` f §\\00

Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 2 of 9 Page|D 2

and access aisles must be of sufficient width so that she can embark and disembark
from a ramp into her vehicle. Routes connecting the handicap spaces and all features,
goods and services of a facility must be level, properly sloped, sufficiently wide and
without cracks, holes or other hazards that can pose a danger of tipping, catching
wheels or falling. These areas must be free of obstructions or unsecured carpeting
that make passage either more difficult or impossible. Amenities must be sufficiently
lowered so that Plaintiff can reach them. She has difficulty operating door knobs,
sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist
or pinching. She is hesitant to use sinks that have unwrapped pipes, Which as such
pose a danger of scraping or burning her legs. Sinks must be at the proper height so
that she can put her legs underneath to wash her hands. She requires grab bars both
behind and beside a commode so that she can safely transfer and she has difficulty
reaching the flush control if it is on the wrong side. She has difficulty getting through
doorways if they lack the proper clearance.

For many years, Plaintiff was a resident of Broward County, Florida. As such she has
made several hundred trips to the Central Florida region during the course of her
lifetime. Recently, Plaintiff established a second residence in Lakeland, Polk County,
Florida. As a new resident in these two locations, Plaintiff intends to continue to
travel throughout the state of Florida constantly and stays overnight in area hotels
when she travels.

Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 3 of 9 Page|D 3

determining whether places of public accommodation and their websites are in
compliance with the ADA.

According to the county property records, Defendant owns a place of public
accommodation as defined by the ADA and the regulations implementing the ADA,
28 CFR 36.201(a) and 36.104. The place of public accommodation that the
Defendant owns is a place of lodging known as SIESTA HERON SUITES &
VILLAS and is located in SARASOTA COUNTY, FLORIDA, (hereinafter
"Property").

Venue is properly located in the FLORIDA MIDDLE DISTRICT because venue lies
in the judicial district of the property situs. The Defendant’s property is located in
and does business within this judicial district.

Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title
III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28
U.S.C. § 2201 and § 2202.

As the owner of the subject place of lodging, Defendant is required to comply with
the ADA. As such, Defendant is required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set
forth in the regulations promulgated by the Department Of Justice. Said regulations
are set forth in the Code OfFederal Regulations, the Americans With Disabilities Act
Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

by reference into the ADA. These regulations impose requirements pertaining to

Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 4 of 9 Page|D 4

10.

places of public accommodation, including places of lodging, to ensure that they are
accessible to disabled individuals

More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following
requirement

Reservations made by places of lodging. A public accommodation that owns,
leases (or leases to), or operates a place of lodging shall, with respect to
reservations made by any means, including by telephone, in-person, or through a
third party -
(I) Modify its policies, practices, or procedures to ensure that individuals
with disabilities can make reservations for accessible guest rooms during
the same hours and in the same manner as individuals who do not need
accessible rooms;
(ii) Identify and describe accessible features in the hotels and guest rooms
offered through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a
given hotel or guest room meets his or her accessibility needs;
(iii) Ensure that accessible guest rooms are held for use by individuals
with disabilities until all other guest rooms of that type have been rented
and the accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of
guest rooms and ensure that the guest rooms requested are blocked and
removed from all reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of
whether a specific room is held in response to reservations made by others.

'I`hese regulations became effective March 15, 2012.

Defendant, either itself or by and through a third party, implemented, operates,
controls and or maintains websites for the Property which contains an online
reservations system. These websites are located at www.rentsiestakey.com/siesta-
key/siesta-heron-suites-villas/, booking.com, and

www.viamichelin.com/web/Hotel/Siesta_Key

Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 5 of 9 Page|D 5

ll.

The purpose of these websites is so that members of the public may reserve guest
accommodations and review information pertaining to the goods, services,
features, facilities, benefits, advantages, and accommodations of the Property. As
such, this website is subject to the requirements of 28 C.F.R. Section 36.302(e).
On or about September 26, 2018, Plaintiff visited the website for the purpose of
reviewing and assessing the accessible features at the Property and ascertain
whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her
accessibility needs. However, Plaintiff was unable to do so because Defendant
failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).
As a result, Plaintiff was deprived the same goods, services, features, facilities,
benefits, advantages, and accommodations of the Property available to the general
public. Specifically, the website indicates that the hotel offers various kinds of
sleeping accommodations, but with no information as to whether any room has
ADA accessible features such as compliant/accessible roll-in showers, tubs, built
in seating, accessible commodes, grab bars, accessible sinks, wrapped pipes,
complaint sink and door hardware, properly located amenities, sufficient
maneuvering spaces, compliant doors, furniture, controls and operating
mechanisms There was no option for reservation of accessible rooms. In the
common areas, the website contains no information as to whether there is
compliant handicap parking and where said parking is located. Nor does
Defendant's website contain any information as to whether all goods, facilities and

services at the property are connected by a compliant accessible route. Nor does

Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 6 of 9 Page|D 6

12.

13.

l4.

the website contain any information as to the accessibility of routes connecting all
the features of the hotel, the transaction counter, common area restrooms.

ln the near future, Plaintiff intends to revisit Defendant's website and/or online
reservations system in order to test it for compliance with 28 C.F.R. Section
36.302(¢) and/or to utilize the website to reserve a guest room and otherwise avail
herself of the goods, services, features, facilities, benefits, advantages, and
accommodations of the Property.

Plaintiff is continuously aware that the subject website remains non-compliant and
that it would be a futile gesture to revisit the website as long as those violations
exist unless she is willing to suffer additional discrimination

The violations present at Defendant's website infringe Plaintiff‘s right to travel
free of discrimination and deprive her of the information required to make
meaningful choices for travel. Plaintiff has suffered, and continues to suffer,
frustration and humiliation as the result of the discriminatory conditions present at
Defendant's Website. By continuing to operate a website with discriminatory
conditions, Defendant contributes to Plaintiffs sense of isolation and segregation
and deprives Plaintiff the full and equal enjoyment of the goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at Defendant's website, and knowing
that it would be a futile gesture to return to the website unless she is willing to
endure additional discrimination, Plaintiff is deprived of the same advantages,

privileges, goods, services and benefits readily available to the general public. By

Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 7 of 9 Page|D 7

15.

l6.

17.

18.

19.

maintaining a website with violations, Defendant deprives Plaintiff the equality of
opportunity offered to the general public.

Plaintiff has suffered and will continue to suffer direct and indirect injury as a
result of the Defendant’s discrimination until the Defendant is compelled to
modify its website to comply with the requirements of the ADA and to continually
monitor and ensure that the subject website remains in compliance.

Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to this website.
Plaintiff has reasonable grounds to believe that she will continue to be subjected
to discrimination in violation of the ADA by the Defendant.

The Defendant has discriminated against the Plaintiff by denying her access to,

and full and equal enjoyment of, the goods, services, facilities, privileges,

advantages and/or accommodations of the subject website.

The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the
ADA as requested herein.

Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(¢). Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly

situated by failing to make reasonable modifications in policies, practices or

Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 8 of 9 Page|D 8

20.

21.

procedures, when such modifications 'are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm._
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §
12205 and 28 CFR 36.505.

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the
subject website to make it readily accessible and useable to the Plaintiff and all
other persons with disabilities as defined by the ADA and 28 C.F.R. Section
36.302(e); or by closing the website until such time as the Defendant cures its

violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

The Court issue a Declaratory Judgment that determines that the Defendant at the `
commencement of the subject lawsuit is in violation of Title III of the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

Case 8:18-CV-02776-SDI\/|-CPT Document 1 Filed 11/13/18 Page 9 of 9 Page|D 9

b. Injunctive relief against the Defendant including an order to revise its website to
comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

maintain the website to ensure that it remains in compliance with said requirement

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title llI of the Americans with Disabilities Act.

Respectfully Submitted,

By:% /)'-`

f Nadine A. Brown, Esq.

Of Counsel Thomas B. Bacon, P.A.
1073 Willa Springs Drive, Suite 1017
Winter Springs, Florida 32708

T: (407) 678 - 2224 F(407) 788-2225
esquirebrown@nadinebrownpa.com
FLABAR#0123013

